NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                          IN THE DISTRICT COURT OF APPEAL
                                          OF FLORIDA
                                          SECOND DISTRICT

ALBERT ROBINSON,                          )
                                          )
             Appellant,                   )
                                          )
v.                                        )    Case No. 2D18-3685
                                          )
DAVID KEITH OAKS,                         )
                                          )
             Appellee.                    )
                                          )

Opinion filed November 6, 2019.

Appeal from the Circuit Court for
Sarasota County; Frederick P. Mercurio,
Judge.

Albert Robinson, pro se.

David K. Oaks of David K. Oaks, P.A.,
Punta Gorda, for Appellee.



PER CURIAM.

             Affirmed.


SILBERMAN, BADALAMENTI, and SMITH, JJ., Concur.